Exhibit 10.1

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

 

 

 

BETWEEN

 

 

 

FUND II AND FUND III ASSOCIATES AND

FUND II, III, VI AND VII ASSOCIATES

 

 

AND

 

AIRPORT PLAZA PROPERTIES, LLC

 

880 Holcomb Bridge Road

 

 

 

 

April 6, 2004

 



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A”    Description of Land Exhibit “B”    List of Personal Property
Exhibit “C”    List of Existing Commission Agreements Exhibit “D”    Form of
Escrow Agreement Exhibit “E”    List of Existing Environmental Reports
Exhibit “F”    Rent Roll Exhibit “G”    Representations and Warranties Exception
Schedule Exhibit “H”    List of Operating Agreements Exhibit “I”    Form of
Tenant Estoppel Certificate Exhibit “J”    Property Tax Appeals Exhibit “K”   

Unpaid Tenant Inducement Costs and Leasing Commissions

re current tenants for which Seller is responsible

Exhibit “L”    List of Existing Exceptions



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1    Form of Limited Warranty Deed Schedule 2   

Form of Assignment and Assumption of Leases and Security Deposits and Leasing

Commission Obligations arising after Closing

Schedule 3    Form of Bill of Sale to Personal Property Schedule 4    Form of
Assignment and Assumption of Operating Agreements Schedule 5    Form of General
Assignment of Seller’s Interest in Intangible Property Schedule 6    Form of
Seller’s Affidavit (for Purchaser’s Title Insurance Purposes) Schedule 7    Form
of Seller’s Certificate (as to Seller’s Representations and Warranties)
Schedule 8    Form of Seller’s FIRPTA Affidavit Schedule 9    Form of Seller’s
Georgia Withholding Tax Affidavit Schedule 10    Form of Purchaser’s Certificate
(as to Purchaser’s Representations and Warranties) Schedule 11    Form of
Seller’s Estoppel (as to Leases)



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

880 HOLCOMB BRIDGE ROAD

 

--------------------------------------------------------------------------------

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into this
6th day of April, 2004, by and between FUND II AND FUND III ASSOCIATES, a
Georgia joint venture, and FUND II, III, VI and VII ASSOCIATES, a Georgia joint
venture (collectively, “Seller”), and AIRPORT PLAZA PROPERTIES, LLC, a Georgia
limited liability company (“Purchaser”).

 

W I T N E S E T H:

 

WHEREAS, Seller desires to sell certain improved real property located at the
intersection of Warsaw Road and Holcomb Bridge Road with a street address of 880
Holcomb Bridge Road, Fulton County, Georgia, together with certain related
personal and intangible property, and Purchaser desires to purchase such real,
personal and intangible property; and

 

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

 

“Additional Earnest Money” shall mean the sum of Fifty Thousand and No/100
Dollars ($50,000.00 U.S.).

 

“Ancillary Closing Documents” shall mean, collectively, the Assignment and
Assumption of Leases, the Assignment and Assumption of Operating Agreements, the
General Assignment, and the Seller’s Certificate.

 

“Assignment and Assumption of Leases” shall mean the form of assignment and
assumption of Leases and Security Deposits and obligations under the Commission
Agreements to be executed and delivered by Seller and Purchaser at the Closing
in the form attached hereto as SCHEDULE 2.

 

“Assignment and Assumption of Operating Agreements” shall mean the form of
assignment and assumption of the Operating Contracts to be executed and
delivered by Seller and Purchaser at the Closing in the form attached hereto as
SCHEDULE 4.

 

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered by Seller to Purchaser at the Closing in the form
attached hereto as SCHEDULE 3.

 

1



--------------------------------------------------------------------------------

“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Georgia are authorized by law or
executive action to close.

 

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

 

“Closing Date” shall have the meaning ascribed thereto in Section 2.5 hereof.

 

“Commission Agreements” shall have the meaning ascribed thereto in Section
4.1(d) hereof, and such agreements are more particularly described on EXHIBIT
“C” attached hereto and made a part hereof.

 

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

 

“Earnest Money” shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and together with all interest which accrues thereon as provided in Section
2.3(c) hereof and in the Escrow Agreement.

 

“Effective Date” shall mean the last date upon which Purchaser and Seller shall
have delivered at least two (2) fully executed counterparts of this Agreement to
the other.

 

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree relating to pollution or substances or materials
which are considered to be hazardous or toxic, including, without limitation,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Clean Water Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right to Know Act, any state and local environmental law
including, without limitation, the Georgia Hazardous Site Response Act (“HSRA”),
all amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.

 

“Escrow Agent” shall mean Calloway Title and Escrow, at its office at 4800
Ashford Dunwoody Road, Suite 240, Atlanta, Georgia 30338.

 

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into contemporaneously with the execution and
delivery of this Agreement by Seller, Purchaser and Escrow Agent with respect to
the Earnest Money.

 

“Existing Environmental Reports” shall mean that certain report more
particularly described on EXHIBIT “E” attached hereto and made a part hereof.

 

“Existing Survey” shall mean that certain survey with respect to the Land and
the Improvements prepared by Bates-Long & Associates dated January 15, 1990.

 

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered by Seller to Purchaser at Closing in the form attached hereto as
SCHEDULE 8.

 

“General Assignment” shall have the meaning ascribed thereto in Section 5.1(f)
hereof.

 

2



--------------------------------------------------------------------------------

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

 

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

 

“Initial Earnest Money” shall mean the sum of Fifty Thousand and No/100 Dollars
($50,000.00 U.S.).

 

“Inspection Period” shall mean the period expiring at 5:00 P.M. Eastern Standard
Time on the date that is forty-five (45) days after the Effective Date.

 

“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land and Improvements (to the extent assignable).

 

“Land” shall mean those certain tracts or parcels of real property located in
the City of Roswell, Fulton County, Georgia, which are more particularly
described on EXHIBIT “A” attached hereto and made a part hereof, together with
all rights, privileges and easements appurtenant to said real property, and all
right, title and interest of Seller, if any, in and to any land lying in the bed
of any street, road, alley or right-of-way, open or closed, adjacent to or
abutting the Land.

 

“Lease” and “Leases” shall mean the leases or occupancy agreements, including
those in effect on the Effective Date which are more particularly identified on
EXHIBIT “F” attached hereto, and any amended or new leases entered into pursuant
to Section 4.3(a) of this Agreement, which as of the Closing affect all or any
portion of the Land or Improvements.

 

“Monetary Objection “ or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property), (c)
the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.

 

“Operating Agreements” shall mean all those certain contracts and agreements
more particularly described on EXHIBIT “H” attached hereto and made a part
hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases.

 

“Other Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(p) hereof.

 

“Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent, (b) the Leases, and (c) those matters described on
EXHIBIT “L” attached hereto and made a part hereof that do not constitute
Monetary Objections.

 

3



--------------------------------------------------------------------------------

“Personal Property” shall mean all personal property, machinery, apparatus and
equipment owned by Seller and currently located on the Land more particularly
described on EXHIBIT “B” attached hereto and made a part hereof by this
reference. The Personal Property does not include any property owned by tenants,
contractors or licensees, and shall be conveyed by Seller to Purchaser subject
to depletions, replacements and additions in the ordinary course of Seller’s
business.

 

“Property” shall have the meaning ascribed thereto in Section 2.1 hereof.

 

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

 

“Purchaser’s Certificate” shall have the meaning ascribed thereto in Section
5.2(d) hereof.

 

“Rent Roll” shall mean EXHIBIT “F” attached to this Agreement and made a part
hereof.

 

“Security Deposits” shall mean any security deposits, rent or damage deposits or
similar amounts (other than rent paid for the month in which the Closing occurs)
actually held by Seller with respect to any of the Leases.

 

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as SCHEDULE
6.

 

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 7.

 

“Seller’s Estoppel” shall mean the form of estoppel that may be executed and
delivered by Seller at Closing in substantially the form attached hereto as
SCHEDULE 11, as contemplated in Section 6.1(b) hereof.

 

“Survey” and “Surveys” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

 

“Tenant Estoppel Certificate” or “Tenant Estoppel Certificates” shall mean
certificates to be sought from the tenants under the Leases in substantially the
form attached hereto as EXHIBIT “I”; provided, however, if any Lease provides
for the form or content of an estoppel certificate from the tenant thereunder,
the Tenant Estoppel Certificate with respect to such Lease may be in the form as
called for therein.

 

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design and refurbishment costs.

 

“Tenant Notices of Sale” shall have the meaning ascribed thereto in Section
5.1(o) hereof.

 

“Title Company” shall mean Chicago Title Insurance Company.

 

4



--------------------------------------------------------------------------------

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Title Notice” shall have the meaning ascribed thereto in Section 3.4 hereof.

 

“Warranty Deed” shall mean the form of deed attached hereto as SCHEDULE1.

 

ARTICLE 2.

PURCHASE AND SALE

 

2.1. Parties Comprising Seller; Agreement to Sell and Purchase. Purchaser
acknowledges and agrees that all covenants, agreements, obligations,
representations and warranties made by the Seller hereunder are made by each of
the two entities comprising Seller with respect only to that portion of the
Property owned by such entity. Subject to and in accordance with the terms and
provisions of this Agreement, Seller agrees to sell and Purchaser agrees to
purchase, the following property (collectively, the “Property”):

 

(a) the Land;

 

(b) the Improvements;

 

(c) all of Seller’s right, title and interest in and to the Leases, any
guaranties of the Leases and the Security Deposits;

 

(d) the Personal Property; and

 

(e) the Intangible Property.

 

2.2.     Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions.

 

2.3.    Earnest Money.

 

(a) Contemporaneously with Purchaser’s execution and delivery of this Agreement,
Purchaser has delivered the Initial Earnest Money to Escrow Agent by federal
wire transfer or by Purchaser’s check, payable to Escrow Agent, which Initial
Earnest Money shall be held and released by Escrow Agent in accordance with the
terms of the Escrow Agreement.

 

(b) On or before the last day of the Inspection Period, Purchaser shall deposit
the Additional Earnest Money with Escrow Agent. The parties hereto mutually
acknowledge and agree that time is of the essence in respect of Purchaser’s
timely deposit of the Additional Earnest Money with Escrow Agent prior to the
expiration of the Inspection Period; and that if Purchaser fails to deposit the
Additional Earnest Money with Escrow Agent prior to the expiration of the
Inspection Period, this Agreement shall terminate, and Escrow Agent shall return
the Initial Earnest Money to Purchaser, and neither party hereto shall have any
further rights or obligations hereunder, except those provisions of this
Agreement which by their express terms survive the termination of this
Agreement.

 

(c) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement.

 

5



--------------------------------------------------------------------------------

All interest and other income from time to time earned on the Initial Earnest
Money and the Additional Earnest Money shall be earned for the account of
Purchaser, and shall be a part of the Earnest Money; and the Earnest Money
hereunder shall be comprised of the Initial Earnest Money, the Additional
Earnest Money and all such interest and other income.

 

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property shall be
Nine Million Five Hundred Thousand and No/100 DOLLARS ($9,500,000.00 U.S.). The
Purchase Price shall be paid by Purchaser to Seller at the Closing as follows:

 

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

 

(b) An amount equal to the Purchase Price shall be paid by Purchaser to Seller
at the Closing by wire transfer of immediately available federal funds to an
account designated by Seller, less the amount of the Earnest Money paid by
Escrow Agent to Seller at Closing, and subject to prorations, adjustments and
credits as otherwise specified in this Agreement.

 

2.5. Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on or before the date which is
thirty (30) days following the expiration of the Inspection Period. Subject to
the foregoing, the Closing shall take place at an office in the metropolitan
Atlanta, Georgia area, and at such specific place, time and date (the “Closing
Date”) as shall be designated by Purchaser in a written notice to Seller not
less than three (3) Business Days prior to Closing. If Purchaser fails to give
such notice of the Closing Date, the Closing shall be at the offices of McClure
& Kornheiser, LLC, 1708 Peachtree Street, NW, Suite 450, Atlanta, Georgia 30309,
at 2:00 p.m. on the outside date for Closing as provided above. The parties
agree to cooperate with one another to effect an escrow closing whereby all
documents and funds are delivered, in advance, to the Title Company thereby
obviating the need for representatives of Seller and Purchaser to attend the
Closing.

 

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

 

3.1. Due Diligence Inspections.

 

(a) From and after the Effective Date until the Closing Date or earlier
termination of this Agreement, Seller shall permit Purchaser and its authorized
representatives to inspect the Property to perform due diligence, soil analysis
and environmental investigations, to examine the records of Seller with respect
to the Property, and make copies thereof, at such times during normal business
hours as Purchaser or its representatives may request. All such inspections
shall be at Purchaser’s sole cost and expense and shall be nondestructive in
nature, and specifically shall not include any physically intrusive testing,
except with Seller’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. All such inspections shall be performed in such a manner
to minimize any interference with the business of the tenants under the Leases
at the Property and, in each case, in compliance with Seller’s rights and
obligations as landlord under the Leases. Seller reserves the right to have a
representative present at the time of making any such inspection. Purchaser
shall notify Seller not less than one (1) Business Day in advance of making any
such inspection.

 

(b) If the Closing is not consummated hereunder, Purchaser shall promptly (and
as a condition to the refund of the Earnest Money) deliver copies of all
reports, surveys and other information furnished to Purchaser by third parties
in connection with such inspections to Seller. This Section 3.1(b) shall survive
the termination of this Agreement.

 

6



--------------------------------------------------------------------------------

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors. Said indemnification
agreement shall survive the Closing and any earlier termination of this
Agreement. Purchaser shall maintain commercial general liability insurance in an
amount not less than $2,000,000, combined single limit, and in form and
substance adequate to insure against all liability of Purchaser and its
consultants and contractors, respectively, and each of their respective agents,
employees and contractors, arising out of inspections and testing of the
Property or any part thereof made on Purchaser’s behalf. Purchaser agrees to
provide to Seller a certificate of insurance with regard to each applicable
liability insurance policy prior to any entry upon the Property by Purchaser or
its consultants or contractors, as the case may be, pursuant to this Section
3.1.

 

3.2.    Seller’s Deliveries to Purchaser.

 

Seller will deliver the following within three (3) Business Days after the
Effective Date (and Purchaser further acknowledges that no additional items are
required to be delivered by Seller to Purchaser except as may be expressly set
forth in other provisions of this Agreement):

 

  (i) Copies of current Property tax bills and assessor’s statements of current
assessed value.

 

  (ii) Copies of Property operating statements for the years 2001, 2002, 2003
and year-to-date for 2004.

 

  (iii) 2004 Operating Budget with respect to the Property.

 

  (iv) Copies of all Leases, guarantees, any amendments and letter agreements
relating thereto existing as of the Effective Date.

 

  (v) An aged tenant receivable report, if any, regarding income from the
tenants.

 

  (vi) 2003 year end CAM reconciliation statements.

 

  (vii) All Operating Agreements currently in place at the Property.

 

  (viii) A copy of Seller’s (or its affiliate’s) current policy of title
insurance with respect to the Land and Improvements.

 

  (ix) A copy of the Existing Survey.

 

  (x) A copy of the existing roof warranty.

 

7



--------------------------------------------------------------------------------

  (xi) A copy of the Existing Environmental Reports.

 

  (xii) Copies of any structural or engineering reports in Seller’s possession.

 

Upon request of Purchaser, Seller shall make available for inspection and
copying by Purchaser at Seller’s local offices all correspondence, reports,
as-built surveys and plans and similar materials relating to the construction,
operation, maintenance, repair, management and leasing of the Property, to the
extent such items are in Seller’s possession.

 

3.3.    Condition of the Property.

 

Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership, leasing, management and operation of the
Property.

 

3.4.    Title and Survey. Promptly upon execution of this Agreement, Purchaser
may order at its expense, from the Title Company a preliminary title commitment
with respect to the Property (the “Title Commitment”). Purchaser shall direct
the Title Company to send a copy of the Title Commitment to Seller. Promptly
upon execution of this Agreement, Purchaser may arrange, also at its expense,
for the preparation of one or more updates of the Existing Survey (each and
together, the “Survey”). Purchaser likewise shall make copies of any such Survey
available to Seller prior to Closing. Purchaser shall have thirty (30) days
after the execution of this Agreement to give written notice (the “Title
Notice”) to Seller of such objections as Purchaser may have to any exceptions to
title disclosed in the Title Commitment or in any Survey or otherwise in
Purchaser’s examination of title. Seller shall have the right, but not the
obligation (except as to Monetary Objections), to attempt to remove, satisfy or
otherwise cure any exceptions to title to which the Purchaser so objects. Within
five (5) Business Days after receipt of Purchaser’s Title Notice, Seller shall
give written notice to Purchaser informing the Purchaser of Seller’s election
with respect to such objections. If Seller fails to give written notice of
election within such five (5) Business Day period, Seller shall be deemed to
have elected not to attempt to cure the objections (other than Monetary
Objections). If Seller elects to attempt to cure any objections, Seller shall be
entitled to one or more reasonable adjournments of the Closing of up to but not
beyond the thirtieth (30th) day following the initial date set for the Closing
to attempt such cure, but, except for Monetary Objections, Seller shall not be
obligated to expend any sums, commence any suits or take any other action to
effect such cure. Except as to Monetary Objections, if Seller elects, or is
deemed to have elected, not to cure any exceptions to title to which Purchaser
has objected or if, after electing to attempt to cure, Seller determines that it
is unwilling or unable to remove, satisfy or otherwise cure any such exceptions,
Purchaser’s sole remedy hereunder in such event shall be either (i) to accept
title to the Property subject to such exceptions as if Purchaser had not
objected thereto and without reduction of the Purchase Price, (ii) to terminate
this Agreement within three (3) Business Days after receipt of written notice
from Seller either of Seller’s election not to attempt to cure any objection or
of Seller’s determination, having previously elected to attempt to cure, that
Seller is unable or unwilling to do so, whereupon Escrow Agent shall return the
Earnest Money to Purchaser. Notwithstanding anything to the contrary contained
elsewhere in this Agreement, Seller shall be obligated to cure or satisfy all
Monetary Objections at or prior to Closing, and may use the proceeds of the
Purchase Price at Closing for such purpose.

 

8



--------------------------------------------------------------------------------

3.5. Operating Agreements. Prior to the expiration of the Inspection Period,
Purchaser will designate in a written notice to Seller which Operating
Agreements Purchaser will assume and which Operating Agreements will be
terminated by Seller at Closing; provided, however, that Seller shall not be
obligated to terminate, and Purchaser shall assume Seller’s obligations arising
from and after Closing under, all Operating Agreements which cannot be
terminated by Seller upon no more than thirty (30) days prior notice or which
can be terminated by Seller only upon payment of a fee, premium, penalty or
other form of early termination compensation. Purchaser will assume the
obligations arising from and after the Closing Date under those Operating
Agreements which Purchaser has designated will not be terminated. Seller,
without cost to Purchaser, shall terminate at Closing all Operating Agreements
that are not so assumed, to the extent any relates to the Property. If Purchaser
fails to notify Seller in writing on or prior to the expiration of the
Inspection Period of any Operating Agreements that Purchaser does not desire to
assume at Closing, Purchaser shall be deemed to have elected to assume all such
Operating Agreements and to have waived its right to require Seller to terminate
such Operating Agreements at Closing.

 

3.6. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Initial Earnest Money to Purchaser (less $10.00,
which shall be paid to Seller in consideration of the termination rights
contained herein), whereupon, except for those provisions of this Agreement
which by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement. If Purchaser fails to so terminate this Agreement prior to the
expiration of the Inspection Period, Purchaser shall have no further right to
terminate this Agreement pursuant to this Section 3.6. The parties acknowledge
that this Agreement shall not be void or voidable for lack of mutuality.

 

3.7. Confidentiality. All information acquired by Purchaser or any of its
designated representatives with respect to the Property, whether delivered by
Seller or any of Seller’s representatives or obtained by Purchaser as a result
of its inspection and investigation of the Property, examination of Seller’s
books, records and files in respect of the Property, or otherwise (collectively,
the “Due Diligence Material”) shall be used solely for the purpose of
determining whether the Property is suitable for Purchaser’s acquisition and
ownership thereof and for no other purpose whatsoever. The terms and conditions
which are contained in this Agreement and all Due Diligence Material which is
not published as public knowledge or which is not generally available in the
public domain shall be kept in strict confidence by Purchaser and shall not be
disclosed to any individual or entity other than to those authorized
representatives of Purchaser who need to know the information for the purpose of
assisting Purchaser in evaluating the Property for Purchaser’s potential
acquisition thereof. Purchaser shall and hereby agrees to indemnify and hold
Seller harmless from and against any and all loss, liability, cost, damage or
expense that Seller may suffer or incur (including, without limitation,
reasonable attorneys’ fees actually incurred) as a result of the unpermitted
disclosure or use of any of the Due Diligence Material to any individual or
entity other than an appropriate representative of Purchaser and/or the use of
any Due Diligence Material for any purpose other than as herein contemplated and
permitted. If Purchaser elects to terminate this Agreement, or if the Closing
contemplated hereunder fails to occur for any reason, Purchaser will promptly
return to Seller all Due Diligence Material in the possession of

 

9



--------------------------------------------------------------------------------

Purchaser and any of its representatives, and destroy all copies, notes or
abstracts or extracts thereof, as well as all copies of any analyses,
compilations, studies or other documents prepared by Purchaser or for its use
(whether in written or electronic form) containing or reflecting any Due
Diligence Material. The provisions of this Section shall survive the Closing and
any earlier termination of this Agreement.

 

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

 

4.1. Representations and Warranties of Seller. With respect to that portion of
the Property which it owns, each of the two entities comprising Seller hereby
makes the following representations and warranties to Purchaser:

 

(a) Organization, Authorization and Consents. Seller is a duly organized and
validly existing joint venture under the laws of the State of Georgia. Seller
has the right, power and authority to enter into this Agreement and to convey
the Property in accordance with the terms and conditions of this Agreement, to
engage in the transactions contemplated in this Agreement and to perform and
observe the terms and provisions hereof.

 

(b) Litigation. To Seller’s knowledge, Seller has received no written notice
that any investigation, action or proceeding is pending or threatened, which (i)
if determined adversely to Seller, materially and adversely affects the use or
value of the Property, or (ii) questions the validity of this Agreement or any
action taken or to be taken pursuant hereto, or (iii) involves condemnation or
eminent domain proceedings involving the Property or any portion thereof.

 

(c) Existing Leases. To Seller’s knowledge, (i) other than the Leases listed in
the Rent Roll attached hereto as EXHIBIT “F”, Seller has not entered into any
contract or agreement, written or oral, with respect to the occupancy of the
Property or any portion or portions thereof which will be binding on Purchaser
after the Closing; (ii) the copies of the Leases heretofore delivered by Seller
to Purchaser are true, correct and complete copies thereof; (iii) the Leases
have not been amended except as evidenced by amendments similarly delivered and
constitute the entire agreement between Seller and the tenants thereunder; (iv)
except as set forth on EXHIBIT “G”, there are no defaults on the part of any of
the tenants or occupants of the Property under any of the Leases; (v) no tenant
has asserted any defense, set-off or counterclaim with respect to its tenancy or
its obligation to pay rent or other charges pursuant to its Lease; (vi) except
as set forth in the Leases, no tenant is entitled to any free rent, abatement or
rent or similar concession; all security deposits with respect to the Leases
(the “Security Deposits”) are as set forth in the Leases; (vii) to Seller’s
knowledge, the Leases are in full force and effect and constitute the valid and
binding legal obligations of the respective tenants thereunder; (viii) other
than Veteran’s Mortgage Company, which has paid one (1) month’s rent in advance
(for April 2004), no rent or other charge under any Lease has been paid for more
than thirty (30) days in advance of its due date; Seller is the “landlord” or
“lessor” under all of the Leases and owns unencumbered title to all of the
Leases and the rents and other income thereunder, except as title may be
encumbered by existing loan documents; (ix) Seller has not received any written
notice of any dispute, termination, or default from any tenant under any of the
Leases, and Seller has no actual knowledge of any dispute or any existing and
uncured default, or any claim of default, by Seller or by any tenant under any
of the Leases, except as may be noted on EXHIBIT “G”.

 

(d) Leasing Commissions. To Seller’s knowledge, (i) there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as

 

10



--------------------------------------------------------------------------------

disclosed in EXHIBIT “C” attached hereto (the “Commission Agreements”), and (ii)
except as disclosed in EXHIBIT “C”, there are no agreements currently in effect
relating to the management of the Property; and (iii) that, except as expressly
provided in EXHIBIT “C”, all leasing commissions and brokerage fees accrued or
due and payable under the Commission Agreements have been or shall be paid in
full. Notwithstanding anything to the contrary contained herein, Purchaser shall
be responsible for the payment of all leasing commissions payable for (A) any
new leases entered into after the Effective Date that have been approved (or
deemed approved) by Purchaser, and (B) the leasing commissions listed in Section
III of EXHIBIT “C”.

 

(e) Taxes and Assessments. Except as may be set forth on EXHIBIT “J” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property.

 

(f) Environmental Matters. Except as may be set forth in the Existing
Environmental Reports or in any other Due Diligence Material or as otherwise
disclosed in writing by Seller, Seller has received no written notification and
Seller has no actual knowledge that any governmental or quasi-governmental
authority has determined that there are any violations of any Environmental Law
with respect to the Property, nor to Seller’s knowledge has Seller received any
written notice that any governmental or quasi-governmental authority is
contemplating an investigation of the Property, with respect to a violation or
suspected violation of any Environmental Law.

 

(g) Compliance with Laws. To Seller’s knowledge and except as set forth on
EXHIBIT “G”, Seller has received no written notice alleging and Seller has no
actual knowledge of any violations of law, municipal or county ordinances, or
other legal requirements with respect to the Property or any portion thereof.

 

(h) Easements and Other Agreements. To Seller’s knowledge, Seller has not
received any written notice and Seller has no actual knowledge of Seller’s
default in complying with the terms and provisions of any of the covenants,
conditions, restrictions or easements constituting a Permitted Exception.

 

(i) Other Agreements. To Seller’s knowledge, except for the Leases, the
Commission Agreements, and the Permitted Exceptions, there are no leases,
Operating Agreements, management agreements, brokerage agreements, leasing
agreements or other agreements or instruments in force or effect that grant to
any person or any entity any right, title, interest or benefit in and to all or
any part of the Property or any rights relating to the use, operation,
management, maintenance or repair of all or any part of the Property which will
survive the Closing or be binding upon Purchaser other than those which
Purchaser has agreed in writing to assume prior to the expiration of the
Inspection Period (or is deemed to have agreed to assume) or which are
terminable upon thirty (30) days notice without payment of premium or penalty.

 

(j) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

(k) Condemnation. Seller has received no written notice of the commencement of
any proceedings for taking by condemnation or eminent domain of any part of the
Property.

 

(l) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

 

11



--------------------------------------------------------------------------------

(m) Operating Statements. To Seller’s knowledge, the Property operating
statements for the years 2001, 2002, 2003 and year-to-date 2004 which have been
delivered to Purchaser, as well as the aged tenant receivable report and the
2003 year end CAM reconciliation statement which have been delivered to
Purchaser are true and correct in all material respects.

 

(n) Commitments. To Seller’s knowledge, Seller has made no written commitments
relating to the Property to any government authority, any adjoining property
owner to the Property or any other third party, which commitments would be
binding on Purchaser.

 

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing Date, with the
same force and effect as if made on, and as of, such date, subject to Seller’s
right to update such representations and warranties by written notice to
Purchaser and in Seller’s certificate to be delivered pursuant to Section 5.1(i)
hereof. All representations and warranties made in this Agreement by Seller
shall survive the Closing for a period of one hundred eighty (180) days, and
upon expiration thereof shall be of no further force or effect except to the
extent that with respect to any particular alleged breach, Purchaser gives
Seller written notice prior to the expiration of said one hundred eighty (180)
day period of such alleged breach with reasonable detail as to the nature of
such breach and files an action against Seller with respect thereto within
ninety (90) days after the giving of such notice.

 

Notwithstanding anything to the contrary contained in this Section 4.1, Seller
shall have no liability to Purchaser for the breach of any representation or
warranty made in this Agreement unless the loss resulting from Seller’s breach
of its representations and warranties exceeds, in the aggregate, Five Thousand
and No/100 Dollars ($5,000.00 US), in which event Seller shall be liable for
each dollar of damages resulting from the breach or breaches of its
representations and warranties, but in no event shall Seller’s total liability
for any such breach or breaches exceed, in the aggregate, Three Hundred Thousand
and No/100 Dollars ($300,000.00 US). In no event shall Seller be liable for, nor
shall Purchaser seek, any consequential, indirect or punitive damages; and in no
event shall any claim for a breach of any representation or warranty of Seller
be actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was known to Purchaser prior to
the Closing or which was contained in the Due Diligence Material or in any of
Seller’s files, books or records containing or reflecting any Due Diligence
Material delivered to Purchaser for inspection.

 

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” shall refer only to the actual knowledge of Scott Meadows, Managing
Director, Property Services for Wells Management Company, Inc., who has been
actively involved in the management of Seller’s business in respect of the
Property. The term “knowledge of Seller” shall not be construed, by imputation
or otherwise, to refer to the knowledge of Seller, or any affiliate of Seller,
or to any other partner, beneficial owner, officer, agent, manager,
representative or employee of Seller, or any of their respective affiliates, or
to impose on any of the individuals named above any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains. There
shall be no personal liability on the part of the individuals named above
arising out of any representations or warranties made herein or otherwise.

 

12



--------------------------------------------------------------------------------

4.3. Covenants and Agreements of Seller.

 

(a) Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or terminate, any of the existing Leases without Purchaser’s prior
written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned and which shall be deemed given unless withheld
by written notice to Seller given within three (3) Business Days after
Purchaser’s receipt of Seller’s written request therefor. If Purchaser fails to
notify Seller in writing of its approval or disapproval within said three (3)
Business Day period, such failure by Purchaser shall be deemed to be the
approval of Purchaser. At Closing, Purchaser shall reimburse Seller for any
Tenant Inducement Costs and leasing commissions including the obligation to pay
any Tenant Inducement Costs and leasing commissions actually incurred by Seller
pursuant to a renewal or expansion of any existing Lease or new Lease approved
(or deemed approved) by Purchaser hereunder and Purchaser shall assume any such
new Lease and shall assume the obligations of Seller thereunder, including the
obligation to pay any Tenant Inducement Costs and leasing commissions.

 

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on 30 days (or less) notice.

 

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller’s past practices.

 

(d) Insurance. During the pendency of this Agreement, Seller shall, at its
expense, continue to maintain the hazard insurance policy covering the
Improvements which is currently in force and effect.

 

(e) Tenant Estoppel Certificates. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser prior to Closing a written Tenant Estoppel Certificate in the form
attached hereto as EXHIBIT “I” signed by each tenant under each of the Leases;
provided that delivery of such signed Tenant Estoppel Certificates shall be a
condition of Closing only to the extent set forth in Section 6.1(b) hereof; and
in no event shall the inability or failure of Seller to obtain and deliver said
Tenant Estoppel Certificates (Seller having used its good faith efforts as set
forth above) be a default of Seller hereunder.

 

4.4. Representations and Warranties of Purchaser.

 

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Georgia. Purchaser has the right, power and authority to enter into this
Agreement and to purchase the Property in accordance with the terms and
conditions of this Agreement, to engage in the transactions contemplated in this
Agreement and to perform and observe the terms and provisions hereof.

 

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

13



--------------------------------------------------------------------------------

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(d) hereof. All representations and warranties made in this Agreement
by Purchaser shall survive the Closing for a period of one hundred eighty (180)
days, and upon expiration thereof shall be of no further force or effect except
to the extent that with respect to any particular alleged breach, Seller gives
Purchaser written notice prior to the expiration of said one hundred eighty
(180) day period of such alleged breach with reasonable detail as to the nature
of such breach and files an action against Seller with respect thereto within
ninety (90) days after the giving of such notice.

 

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

 

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute and deliver to Purchaser at Closing the following
documents, all of which shall be duly executed, acknowledged and notarized where
required (and which, as required, shall be executed and delivered separately by
each entity comprising Seller with respect to its portion of the Property):

 

(a) Warranty Deed. A limited warranty deed to the Land and Improvements, in the
form attached hereto as SCHEDULE 1 (the “Warranty Deed”), subject only to the
Permitted Exceptions, and executed, acknowledged and sealed by Seller. The legal
descriptions of the Land set forth in said warranty deed shall be based upon and
conform to the applicable record title legal description contained in Seller’s
vesting deed; in the event that the legal description set forth on the Survey
differs from the record title legal description, Seller shall also deliver to
Purchaser a quitclaim deed containing the Survey legal description, executed,
acknowledged and sealed by Seller;

 

(b) Bill of Sale. A bill of sale for the Personal Property in the form attached
hereto as SCHEDULE 2 (the “Bill of Sale”), without warranty as to the title or
condition of the Personal Property;

 

(c) Assignment and Assumption of Leases and Security Deposits. Two (2)
counterparts of an assignment and assumption of Leases and Security Deposits
and, to the extent required elsewhere in this Agreement, the obligations of
Seller under the Commission Agreements in the form attached hereto as SCHEDULE 3
(the “Assignment and Assumption of Leases”), executed, acknowledged and sealed
by Seller;

 

(d) Updated Rent Roll. An update of the Rent Roll (with modifications as
appropriate), certified by Seller to be accurate in all material respects as of
the date of Closing;

 

(e) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
an assignment and assumption of Operating Agreements in the form attached hereto
as SCHEDULE 4 (the “Assignment and Assumption of Operating Agreements”),
executed, acknowledged and sealed by Seller;

 

(f) General Assignment. An assignment of the Intangible Property in the form
attached hereto as SCHEDULE 5 (the “General Assignment”), executed, acknowledged
and sealed by Seller;

 

14



--------------------------------------------------------------------------------

(g) Seller’s Affidavit. An owner’s affidavit substantially in the form attached
hereto as SCHEDULE 6 (“Seller’s Affidavit”);

 

(h) Seller’s Certificate. A certificate in the form attached hereto as SCHEDULE
7 (“Seller’s Certificate”);

 

(i) FIRPTA Certificate. A FIRPTA Certificate in the form attached hereto as
SCHEDULE 8;

 

(j) Withholding Affidavit. An affidavit with respect to Seller in the form
attached hereto as SCHEDULE 9, to establish its residency in the State of
Georgia as contemplated by Georgia law such that the proceeds of the sale of the
Property are not subject to the withholding laws of the State of Georgia;

 

(k) Evidence of Authority. Such documentation as may reasonably be required by
Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered;

 

(l) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(m) Leases. To the extent the same are in Seller’s possession, original executed
counterparts of the Leases;

 

(n) Tenant Estoppel Certificates. All originally executed Tenant Estoppel
Certificates as may be in Seller’s possession;

 

(o) Notices of Sale to Tenants. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notices of Sale”), which Purchaser shall send to each tenant under the
Leases informing such tenant of the sale of the Property and of the assignment
to and assumption by Purchaser of Seller’s interest in the Leases and the
Security Deposits and directing that all rent and other sums payable for periods
after the Closing under such Lease shall be paid as set forth in said notices;

 

(p) Notices of Sale to Service Contractors and Leasing Agents. Seller will join
with Purchaser in executing notices, in form and content reasonably satisfactory
to Seller and Purchaser (the “Other Notices of Sale”), which Purchaser shall
send to each service provider and leasing agent under the Operating Contracts
and Commission Agreements (as the case may be) assumed by Purchaser at Closing
informing such service provider or leasing agent (as the case may be) of the
sale of the Property and of the assignment to and assumption by Purchaser of
Seller’s obligations under the Operating Agreements and Commission Agreements
arising after the Closing Date and directing that all future statements or
invoices for services under such Operating Agreements and/or Commission
Agreements for periods after the Closing be directed to Seller or Purchaser as
set forth in said notices;

 

(q) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate authorization, attorney
and accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller or Seller’s property manager
which Seller deems proprietary) relating to the Property in Seller’s possession;
and

 

15



--------------------------------------------------------------------------------

(r) Other Documents. Such other documents as shall be reasonably requested by
Purchaser’s title insurer to effectuate the purposes and intent of this
Agreement.

 

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

 

(a) Assignment and Assumption of Leases. Two (2) counterparts of the Assignment
and Assumption of Leases, executed, acknowledged and sealed by Purchaser;

 

(b) Assignment and Assumption of Operating Agreements. Two (2) counterparts of
the Assignment and Assumption of Operating Agreements, executed, acknowledged
and sealed by Purchaser;

 

(c) General Assignment. Two (2) counterparts of the General Assignment,
executed, acknowledged and sealed by Purchaser;

 

(d) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 10 (“Purchaser’s Certificate”);

 

(e) Notice of Sale to Tenants. The Tenant Notices of Sale, executed by
Purchaser, as contemplated in Section 5.1(o) hereof;

 

(f) Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to Service Contractors and Leasing Agents, as contemplated in Section
5.1(p) hereof;

 

(g) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(h) Evidence of Authority. Such documentation as Seller may reasonably require
to establish that this Agreement, the transaction contemplated herein, and the
execution and delivery of the documents required hereunder, are duly authorized,
executed and delivered; and

 

(i) Other Documents. Such other documents as shall be reasonably requested by
Seller’s counsel to effectuate the purposes and intent of this Agreement.

 

5.3. Closing Costs. Seller shall pay the cost of the documentary stamps or
transfer taxes imposed by the State of Georgia upon the conveyance of the
Property pursuant hereto, the attorneys’ fees of Seller, and all other costs and
expenses incurred by Seller in closing and consummating the purchase and sale of
the Property pursuant hereto. Purchaser shall pay the cost of any owner’s title
insurance premium and title examination fees, the cost of the Survey, all
recording fees on all instruments to be recorded in connection with this
transaction, the attorneys’ fees of Purchaser, and all other costs and expenses
incurred by Purchaser in the performance of Purchaser’s due diligence inspection
of the Property and in closing and consummating the purchase and sale of the
Property pursuant hereto.

 

16



--------------------------------------------------------------------------------

5.4. Prorations and Credits. The items in this Section 5.4 shall be prorated or
credited, as specified, between Seller and Purchaser as of midnight of the day
prior to Closing, so that Seller shall receive all income and pay all expenses
through the day prior to the date of Closing, and Purchaser shall receive all
income and pay all expenses from and after the date of Closing:

 

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Closing Date. If the Closing occurs prior to the
receipt by Seller of the tax bill for the calendar year or other applicable tax
period in which the Closing occurs, Taxes shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.

 

(b) Reproration of Taxes. Within thirty (30) days of Purchaser’s receipt of
final bills for Taxes, Purchaser shall prepare and present to Seller a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year. The parties shall make the appropriate adjusting
payment between them within thirty (30) days after presentment to Seller of
Purchaser’s calculation and appropriate back-up information. The provisions of
this Section 5.4(b) shall survive the Closing for a period of one (1) year after
the Closing Date.

 

(c) Rents and Other Income. Rents and any other amounts paid to Seller by
tenants shall be prorated as of the Closing Date and be adjusted against the
Purchase Price on the basis of a schedule which shall be prepared by Seller and
delivered to Purchaser for Purchaser’s review and approval prior to Closing.
Seller and Purchaser shall prorate all rents, additional rent, common area
maintenance charges, operating expense contributions, tenant reimbursements and
escalations, and all other payments under the Leases received as of the Closing
Date so that at Closing Seller will receive monthly basic rent payments through
the day prior to the Closing Date and so that Seller will receive reimbursement
for all expenses paid by Seller through the day prior to the Closing Date for
which Seller is entitled to reimbursement under the Leases (including, without
limitation, Taxes) (such expenses shall be reasonably estimated if not
ascertainable as the Closing Date and then shall be re-adjusted as provided in
(g) below when actual amounts are determined), and so that the excess, if any,
is credited to Purchaser. Purchaser agrees to pay to Seller, upon receipt, any
rents or other payments by tenants under their respective Leases that apply to
periods prior to Closing but which are received by Purchaser after Closing;
provided, however, that any rents or other payments by tenants received by
Purchaser after Closing shall be applied first to any current amounts then owed
to Purchaser by such tenants, with the balance, if any, paid over to Seller to
the extent of delinquencies existing on the date of Closing to which Seller is
entitled. It is understood and agreed that Purchaser shall not be legally
responsible to Seller for the collection of any rents or other charges payable
with respect to the Leases or any portion thereof which are delinquent or past
due as of the Closing Date; but Purchaser agrees that Purchaser shall send
monthly notices for a period of three (3) consecutive months in an effort to
collect any rents and charges not collected as of the Closing Date. Seller
hereby retains its right to pursue any tenant under the Leases for sums due
Seller for periods attributable to Seller’s ownership of the Property. The
provisions of this Section 5.4(c) shall survive the Closing.

 

(d) Percentage Rents. Percentage rents, if any, collected by Purchaser from any
tenant under such tenant’s Lease for the percentage rent accounting period in
which the Closing occurs shall be prorated between Seller and Purchaser as of
the Closing Date, as, if, and when received by Purchaser, such that Seller’s pro
rata share shall be an amount equal to the total percentage rentals paid for
such percentage rent accounting period under the applicable Lease multiplied by
a fraction, the numerator of which shall be the number of days in such
accounting period prior to Closing and the denominator of which shall be the
total number of days in such accounting period; provided, however, that such
proration shall be made only at such time as such tenant is current or, after
application of a portion of such payment, will be current in the payment of all
rental and other charges under such tenant’s Lease that accrue and become due
and payable from and after the Closing. The provisions of this Section 5.4(d)
shall survive the Closing.

 

17



--------------------------------------------------------------------------------

(e) Tenant Inducement Costs. Set forth on EXHIBIT “K” attached hereto and made a
part hereof is a list of tenants at the Property with respect to which Tenant
Inducement Costs and/or leasing commissions have not been paid in full as of the
Effective Date. Seller shall pay all such Tenant Inducement Costs and leasing
commissions set forth in EXHIBIT “K” as and when the same are due and payable.
If said amounts have not been paid in full on or before Closing, Purchaser shall
receive a credit against the Purchase Price in the aggregate amount of all such
Tenant Inducement Costs and leasing commissions remaining unpaid at Closing, and
Purchaser shall assume the obligation to pay amounts payable after Closing up to
the amount of such credit received at Closing. Except as may be specifically
provided to the contrary elsewhere in this Agreement, Purchaser shall be
responsible for the payment of all Tenant Inducement Costs and leasing
commissions (i) as a result of any renewals or extensions or expansions of
existing Leases, (ii) under any new Leases approved or deemed approved by
Purchaser in accordance with Section 4.3(a), and (iii) set forth in EXHIBIT “C”
hereof. The provisions of this Section 5.4(e) shall survive the Closing.

 

(f) Security Deposits. Purchaser shall receive at Closing a credit for all
Security Deposits transferred and assigned to Purchaser at Closing in connection
with the Leases, together with a detailed inventory of such Security Deposits
certified by Seller at Closing.

 

(g) Operating Expenses; Year End Reconciliation. Personal property taxes,
installment payments of special assessment liens, vault charges, sewer charges,
utility charges, and normally prorated operating expenses actually paid or
payable by Seller as of the Closing Date shall be prorated as of the Closing
Date and adjusted against the Purchase Price, provided that within ninety (90)
days after the Closing, Purchaser and Seller will make a further adjustment for
such expenses which may have accrued or been incurred prior to the Closing Date,
but which were not paid as of the Closing Date. In addition, within ninety (90)
days after the close of the fiscal year(s) used in calculating the pass-through
to tenants of operating expenses and/or common area maintenance costs under the
Leases (where such fiscal year(s) include(s) the Closing Date), Seller and
Purchaser shall re-prorate on a fair and equitable basis all rents and income
prorated pursuant to this Section 5.4 as well as all expenses prorated pursuant
to this Section 5.4. All prorations of rent and other income shall be made based
on the cumulative amounts collected from tenants in such fiscal year and applied
first to actual expense amounts paid by Seller prior to the Closing Date and
then to Purchaser for actual expense amounts paid by Purchaser from and after
the Closing Date. The provisions of this Section 5.4(g) shall survive the
Closing.

 

ARTICLE 6.

CONDITIONS TO CLOSING

 

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

 

(a) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing; and

 

(b) Tenant Estoppel Certificates from (i) Brookwood Grill, (ii) American Trust
Bancorp, and (iii) tenants occupying not less than seventy-five percent (75%) of
the remaining occupied net rentable square footage of all of the Improvements
located on the Property. Notwithstanding anything to the contrary contained
herein, if Seller has been unable to obtain and deliver to Purchaser by Closing
the applicable percentage of Tenant Estoppel Certificates meeting the
requirements set forth above, then, at the option

 

18



--------------------------------------------------------------------------------

of Seller, this condition to Closing may be satisfied by Seller’s execution and
delivery to Purchaser at Closing, on behalf of any one or more tenants which
have failed to provide the required Tenant Estoppel Certificate an estoppel
certificate substantially in the form attached hereto as SCHEDULE 11 (“Seller’s
Estoppel”) (provided that Seller’s Estoppels cannot be delivered with respect to
Brookwood Grill, American Trust Bancorp, or from tenants occupying more than
twenty-five percent (25%) of the remaining occupied net rentable square footage
of all of the Improvements); and provided that Seller’s liability under any such
Seller’s Estoppel so executed and delivered by Seller to Purchaser at Closing
shall cease and terminate upon the receipt by Purchaser after Closing of a duly
executed Tenant Estoppel Certificate from the tenant under the applicable Lease
covered in such Seller’s Estoppel.

 

In the event any of the conditions in this Section 6.1 have not been satisfied
(or otherwise waived in writing by Purchaser) prior to or on the Closing Date
(as same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right to terminate this Agreement by written notice to Seller
given prior to the Closing, whereupon (i) Escrow Agent shall return the Earnest
Money to Purchaser; and (ii) except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement.

 

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transaction contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Seller in its sole discretion by written notice to Purchaser at or
prior to the Closing Date:

 

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement; and

 

(b) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(d) hereof).

 

ARTICLE 7.

CASUALTY AND CONDEMNATION

 

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will receive (and Seller will assign to Purchaser at
the Closing Seller’s rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible, uninsured or coinsured amount under said insurance
policies. For purposes of this Agreement, the term “immaterial damage or
destruction” shall mean such instances of damage or destruction which can be
repaired or restored at a cost of $250,000.00 or less.

 

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is

 

19



--------------------------------------------------------------------------------

notified by Seller of such damage or destruction, or the Closing Date, but in no
event less than ten (10) days after Purchaser is notified by Seller of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Purchaser the full 10-day period to make such election): (i) terminate this
Agreement, whereupon Escrow Agent shall immediately return the Earnest Money to
Purchaser, or (ii) proceed to close under this Agreement, receive (and Seller
will assign to Purchaser at the Closing Seller’s rights under insurance policies
to receive) any insurance proceeds (including any rent loss insurance applicable
to the period on or after the Closing Date) due Seller as a result of such
damage or destruction (less any amounts reasonably expended for restoration or
collection of proceeds) and assume responsibility for such repair, and Purchaser
shall receive a credit at Closing for any deductible amount under said insurance
policies. If Purchaser fails to deliver to Seller notice of its election within
the period set forth above, Purchaser will conclusively be deemed to have
elected to proceed with the Closing as provided in clause (ii) of the preceding
sentence. If Purchaser elects clause (ii) above, Seller will cooperate with
Purchaser after the Closing to assist Purchaser in obtaining the insurance
proceeds from Seller’s insurers. For purposes of this Agreement “material damage
or destruction” shall mean all instances of damage or destruction that are not
immaterial, as defined herein.

 

7.2. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain, Seller shall give Purchaser immediate written notice of
such threatened or contemplated condemnation or of such taking or sale, and
Purchaser may by written notice to Seller given within thirty (30) days after
the receipt of such notice from Seller, elect to cancel this Agreement, and the
Closing Date shall be automatically extended to permit such thirty (30) day
period to expire. If Purchaser chooses to cancel this Agreement in accordance
with this Section 7.2, then the Earnest Money shall be returned immediately to
Purchaser by Escrow Agent and the rights, duties, obligations, and liabilities
of the parties hereunder shall immediately terminate and be of no further force
and effect, except for those provisions of this Agreement which by their express
terms survive the termination of this Agreement. If Purchaser does not elect to
cancel this Agreement in accordance herewith, this Agreement shall remain in
full force and effect and the sale of the Property contemplated by this
Agreement, less any interest taken by eminent domain or condemnation, or sale in
lieu thereof, shall be effected with no further adjustment and without reduction
of the Purchase Price, and at the Closing, Seller shall assign, transfer, and
set over to Purchaser all of the right, title, and interest of Seller in and to
any awards applicable to the Property that have been or that may thereafter be
made for such taking. At such time as all or a part of the Property is subjected
to a bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired and Purchaser has delivered the Additional Earnest
Money to Escrow Agent, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser’s prior written consent thereto in each case.

 

ARTICLE 8.

DEFAULT AND REMEDIES

 

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than Seller’s default, failure of a condition to Purchaser’s
obligation to close, or the exercise by Purchaser of an express right of
termination granted herein, Seller shall be entitled, as its sole remedy
hereunder, to terminate this Agreement and to receive and retain the Earnest
Money as full liquidated damages for such

 

20



--------------------------------------------------------------------------------

default of Purchaser, the parties hereto acknowledging that it is impossible to
estimate more precisely the damages which might be suffered by Seller upon
Purchaser’s default, and that said Earnest Money is a reasonable estimate of
Seller’s probable loss in the event of default by Purchaser. Seller’s retention
of said Earnest Money is intended not as a penalty, but as full liquidated
damages. The foregoing liquidated damages provision shall not apply to or limit
Purchaser’s liability for Purchaser’s obligations under Sections 3.1(b), 3.1(c),
3.7 and 10.1 of this Agreement. Purchaser hereby waives and releases any right
to (and hereby covenants that it shall not) sue Seller or seek or claim a refund
of said Earnest Money (or any part thereof) on the grounds it is unreasonable in
amount and exceeds Seller’s actual damages or that its retention by Seller
constitutes a penalty and not agreed upon and reasonable liquidated damages.

 

8.2. Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of Seller’s obligation to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Purchaser expressly waives its rights to
seek damages in the event of Seller’s default hereunder. Purchaser shall be
deemed to have elected to terminate this Agreement and to receive a return of
the Earnest Money from Escrow Agent if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction in the county and
state in which the Property is located, on or before sixty (60) days following
the date upon which the Closing was to have occurred.

 

ARTICLE 9.

ASSIGNMENT

 

9.1. Assignment. This Agreement and all rights and obligations hereunder shall
not be assignable by Purchaser prior to Closing without the written consent of
the Seller, except that Purchaser shall have the right to assign its rights and
obligations hereunder to any corporation, partnership, limited liability company
or other entity in which Purchaser or any of the members comprising Purchaser
have a controlling interest. At Closing, Purchaser may assign this Agreement to
any entity simultaneous with the acquisition of the Property and the payment of
the Purchase Price therefor.

 

9.2. Like-Kind Exchange.. Seller understands that Purchaser may desire to effect
the transaction hereunder in a manner so as to qualify as a like-kind exchange
under Internal Revenue Code Section 1031, and the regulations thereunder.
Accordingly, Purchaser may elect to assign its rights to this Agreement to a
third party, and Seller hereby consents to such assignment. Seller shall execute
such documents and take such other action as may reasonably be requested, all at
no expense or liability to Seller, for the purpose of effecting a like-kind
exchange under Section 1031, and the regulations thereunder.

 

ARTICLE 10.

BROKERAGE COMMISSIONS

 

10.1. Broker. Upon the Closing, and only in the event the Closing occurs, Seller
shall pay a brokerage commission to The Shopping Center Group (“Broker”)
pursuant to a separate agreement between Seller and Broker. Broker is
representing Seller in this transaction. Jackson Corporate Real Estate
Consulting, LLC (“Jackson”) is representing Purchaser in this transaction, and
Jackson shall share

 

21



--------------------------------------------------------------------------------

in the brokerage commission payable by Seller to Broker pursuant to a separate
agreement between Broker and Jackson. Seller shall and does hereby indemnify and
hold Purchaser harmless from and against any and all liability, loss, cost,
damage, and expense, including reasonable attorneys’ fees actually incurred and
costs of litigation, Purchaser shall ever suffer or incur because of any claim
by any agent, salesman, or broker, whether or not meritorious, for any fee,
commission or other compensation with regard to this Agreement or the sale and
purchase of the Property contemplated hereby, and arising out of any acts or
agreements of Seller, including any claim asserted by Broker. Likewise,
Purchaser shall and does hereby indemnify and hold Seller free and harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker, whether or not meritorious, for any fee, commission or other
compensation with respect to this Agreement or the sale and purchase of the
Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.1 shall survive the Closing or any earlier
termination of this Agreement.

 

ARTICLE 11.

MISCELLANEOUS

 

11.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile transmission, or sent
by U.S. registered or certified mail, return receipt requested, postage prepaid,
to the addresses or facsimile numbers set out below or at such other addresses
as are specified by written notice delivered in accordance herewith:

 

PURCHASER:        Airport Plaza Properties, LLC

 8149 Valhalla Drive

 Delray Beach, Florida 33446

 Attention: Scott Kagan

 Telephone: (561) 470-8679

 Facsimile: (561) 381-4638

with a copy to:            McClure & Kornheiser, LLC

 1708 Peachtree Street, N.W.

 Suite 450

 Atlanta, Georgia 30309

 Attention: Michael P. Kornheiser

 Telephone: (404) 888-0160

 Facsimile: (404) 888-0130

SELLER:            Fund II and Fund III Associates and

 Fund II, III, VI and VII Associates

 6200 The Corners Parkway

 Suite 250

 Norcross, Georgia 30092

 Attention: Mr. Parker Hudson

 Telephone: (770) 243-8692

 Facsimile: (770) 243-4684

 

22



--------------------------------------------------------------------------------

with a copy to:            Troutman Sanders LLP

 Suite 5200 600

 Peachtree Street, N.E.

 Atlanta, Georgia 30308-2216

 Attn: Maureen Theresa Callahan

 Telephone: (404) 885-3416

 Facsimile: (404) 962-6520

 

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received one (1) day
after the deposit thereof with an overnight courier (with all charges prepaid)
or, if by hand, then upon receipt, and (iii) sent by facsimile transmission by
5:00 p.m. E.S.T. on a Business Day (and followed by overnight courier for next
Business Day delivery) shall be deemed effectively given or received on the day
of transmission of such notice and confirmation of such transmission.

 

11.2. Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions and the rights of the tenants under the Leases, shall be
delivered by Seller to Purchaser on the Closing Date.

 

11.3. Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

 

11.4. Publicity. Except as required by law, the parties agree that, prior to
Closing, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto.

 

11.5. Discharge of Obligations. The acceptance by Purchaser of Seller’s Warranty
Deed hereunder shall be deemed to constitute the full performance and discharge
of each and every warranty and representation made by Seller and Purchaser
herein and every agreement and obligation on the part of Seller and Purchaser to
be performed pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.

 

11.6. Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

 

11.7. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this

 

23



--------------------------------------------------------------------------------

Agreement. Accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any exhibits or amendments hereto.

 

11.8. Access to Records Following Closing. Purchaser agrees that for a period of
two (2) years following the Closing, Seller shall have the right during regular
business hours, on five (5) days’ written notice to Purchaser, to examine and
review at Purchaser’s office (or, at Purchaser’s election, at the Property), the
books and records relating to the ownership and operation of the Property which
were delivered by Seller to Purchaser at the Closing. Likewise, Seller agrees
that for a period of two (2) years following the Closing, Purchaser shall have
the right during regular business hours, on five (5) days’ written notice to
Seller, to examine and review at Seller’s office, all books, records and files,
if any, retained by Seller relating to the ownership and operation of the
Property by Seller prior to the Closing. The provisions of this Section shall
survive the Closing.

 

11.9. Survival. The provisions of this Article 11 and the provisions of Sections
3.1(b), 3.1(c), 3.3, 3.7, 4.1, 4.2, 4.4, 5.1, 5.2, 5.4 and 10.1 shall survive
the Closing to the extent (and subject to any specific limitations) provided in
this Agreement and any earlier termination of this Agreement and shall not be
merged into the execution and delivery of the Warranty Deed.

 

11.10. General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by both Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed and interpreted under the laws of the State of
Georgia. Except as otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative but not restrictive to
those given by law. All personal pronouns used in this Agreement, whether used
in the masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.

 

11.11. Attorney’s Fees. If Purchaser or Seller brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

 

11.12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

 

11.13. Seller’s Obligation to Pay Rental Shortfall. Seller and Purchaser
acknowledge and agree that the Purchase Price of the Property was established,
in part, upon the assumption that the tenant space

 

24



--------------------------------------------------------------------------------

known as Suite B-140, currently occupied by Incredible Rugs, would have a term
that extended approximately eighteen (18) months after the date of Closing, and
that the tenant space known as Suite B-180 would be leased, as of the date of
Closing, for a term extending for approximately the same period of time, and
that the combined monthly rental (including all additional rental) would be not
less than $8,888.00 per month for such leases. As of the date of this Agreement,
tenant space B-180 is vacant and the tenant known as Incredible Rugs intends to
vacate Suite B-140 on or about August 31, 2004. Seller has agreed to pay to
Purchaser the shortfall in rental income in the amount of up to $8,888.00 per
month for a period of up to eighteen (18) months after the date of Closing.

 

Purchaser and Seller acknowledge and agree that the rental payable (including
all additional rental) under any new Lease for Suite B-180 or Suite B-140 (if
such space is vacated) entered into by Seller pursuant to Section 4.3(a) hereof
on or prior to the date of Closing, and under any new Lease for Suite B-180 or
Suite B-140 (if such space is vacated) entered into by Purchaser after the date
of Closing, shall be credited (on a monthly basis, as such rental is due)
against Seller’s obligation to pay such rental shortfall.

 

Purchaser and Seller also acknowledge and agree that Seller is currently in
negotiations with Tucker Gougelmann and Andy Tran for the lease of the tenant
space known as Suite B-125 for 1,440 square feet of tenant space with a forty
(40) month term at a lease rate of $17.00 per square foot and $0.50 per square
foot annual escalations (with four (4) months of free rent) (the “Nail Salon
Lease”). The prospective tenant is to take the tenant space “as is” and leasing
commissions would be due to both The Shopping Center Group, LLC and Ackerman &
Co pursuant to those certain leasing commission agreements more particularly
described on EXHIBIT “C”. In the event a lease with Tucker Gougelmann and Andy
Tran is entered into by Seller pursuant to Section 4.3(a) hereof or prior to the
date of Closing or by Purchaser for Suite B-125 or for any other tenant space on
the Property, the rental payable (including all additional rental) under the
Nail Salon Lease from and after the date of Closing shall be credited (on a
monthly basis, as such rental is due) against Seller’s obligation to pay such
rental shortfall.

 

Purchaser and Seller also acknowledge and agree that Seller is currently in
discussions with Incredible Rugs for a reduction in leased space and possible
relocation to the tenant space known as Suite B-105. Any rental payable
(including all additional rental) by Incredible Rugs for Suite B-140 from and
after August 31, 2004 (including any holdover rental or rental paid as a result
of a renewal of such Lease) shall be credited against Seller’s obligation to pay
the rental shortfall. Further, in the event that Incredible Rugs enters into a
lease whereby it relocates to Suite B-105 or to any other tenant space on the
Property (pursuant to a lease entered into by Seller pursuant to Section 4.3(a)
hereof or by Purchaser) (the “Relocation Lease”), the rental payable under the
Relocation Lease from and after August 31, 2004 shall be credited (on a monthly
basis, as such rental is due) against Seller’s obligation to pay such rental
shortfall.

 

If the Nail Salon Lease is entered into prior to Closing pursuant to Section
4.3(a) hereof, then said Lease, if and when executed, shall be deemed approved
by Purchaser, and all leasing commissions and Tenant Inducement Costs payable
pursuant to said Lease shall be assumed by Purchaser and shall be paid by
Purchaser.

 

Seller’s obligation to pay such rental shortfall shall be pursuant to the
following terms and conditions:

 

  (i)   Seller’s obligation to pay the rental shortfall shall not exceed
$8,888.00 per month.

 

  (ii)   If any new Lease contains more than three (3) months free rent [whether
entered into by Seller and approved by Purchaser pursuant to Section 4.3(a)
hereof or entered into by

 

25



--------------------------------------------------------------------------------

Purchaser after Closing], then commencing with the 1st day of the 4th month of
the term of the applicable Lease, Seller shall receive a credit against the
rental shortfall equal to the full monthly rental that is actually payable under
the applicable Lease as of the rental commencement date of such new Lease.

 

Further, it is the intent and agreement of Seller and Purchaser that any such
new Lease will calculate the monthly rental over the initial term in a
commercially standard manner (i.e., the Lease will not “back-end” the rental
payments so as to avoid the effect of properly crediting Seller with monthly
rental under the new Lease). In furtherance of the foregoing, Seller and
Purchaser agree that, over the initial five (5) year term of any new Lease, the
first and last month’s rental will not vary by more than 15%.

 

  (iii)   All rental which is to be credited against Seller’s obligations
hereunder shall be credited as it is payable, not as it is received, as Seller’s
obligations hereunder do not constitute a guaranty of collection of rental from
any existing or future tenant of the Property.

 

  (iv)   Purchaser agrees that Purchaser shall use commercially reasonable and
diligent efforts to lease the Property from and after the date of Closing and
Purchaser agrees to execute all new Leases that are presented to Purchaser and
which are reasonably satisfactory to Purchaser based upon the terms of the
proposed lease, including such new tenant’s credit-worthiness and such other
commercially reasonable factors considered by landlords of shopping centers
similar to the Property. Further, once any new Lease is entered into which is to
be credited against Seller’s obligations hereunder, if Purchaser thereafter
voluntarily accepts a termination of any such new Lease or a reduction of any
rental payable under such new Lease, Seller shall continue to receive a full
credit for the rental which would have been payable under such Lease.

 

  (v)   Purchaser shall keep Seller reasonably apprised of the status of the
leasing of the Suite B-140 (if such space is vacated), Suite B-180, Suite B-105,
and Suite B-125 on the Property during the period of time that Seller is
obligated to pay the rental shortfall. On or prior to the fifteenth (15th) day
of each month, Purchaser shall deliver to Seller a notice stating whether either
of such spaces have been leased (and if either of such spaces have been leased,
then Purchaser shall specify the rent paid, including all additional rent),
together with an invoice specifying the rental shortfall due, if any, from
Seller for the current month. Seller will pay such shortfall on or prior to the
tenth (10th) day of receipt of such invoice from Purchaser. Seller will object
to Purchaser’s request for payment only in good faith and for good cause. Seller
and Purchaser agree to cooperate with one another in good faith to determine the
amounts due from Seller to Purchaser pursuant to this Section 11.13.

 

Seller acknowledges and agrees that Seller’s obligation to pay any rental
shortfall pursuant to the provisions of this Section 11.13 shall expressly
survive the Closing for a period of eighteen (18) months.

 

[Signatures Contained on Next Page]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER:

FUND II AND FUND III ASSOCIATES,

a Georgia joint venture

By:

 

Wells Real Estate Fund II,

a Georgia limited partnership

   

By:

 

Wells Capital, Inc.,

a Georgia corporation

   

 

By:

     

 

 

--------------------------------------------------------------------------------

   

Name:

     

 

--------------------------------------------------------------------------------

   

Title:

     

 

--------------------------------------------------------------------------------

            (Corporate Seal)

FUND II, III, VI AND VII ASSOCIATES,

a Georgia joint venture

By:

 

Fund II and Fund III Associates,

a Georgia joint venture

   

By:

 

Wells Real Estate Fund II,

       

a Georgia limited partnership

       

By:

 

 

Wells Capital, Inc.,

a Georgia corporation

       

 

By:

 

 

 

--------------------------------------------------------------------------------

       

Name:

 

 

--------------------------------------------------------------------------------

       

Title:

 

 

--------------------------------------------------------------------------------

            (Corporate Seal)

 

[Signatures Continued on Next Page]

 

27



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

PURCHASER:

AIRPORT PLAZA PROPERTIES, LLC,

a Georgia limited liability company

By:

 

[SEAL]

--------------------------------------------------------------------------------

Name:

 

        Scott Kagan

Title:

 

Manager

 

28